ICJ_045_TemplePreahVihear_KHM_THA_1962-06-15_JUD_01_ME_04_FR.txt. 67

OPINION DISSIDENTE DE M. MORENO QUINTANA

Je regrette sincèrement de ne pas pouvoir me rallier à la majorité
de mes collègues dans la décision de cette affaire. Ma conviction
est tout à fait établie dans le sens que la souveraineté sur la région
du temple de Préah Vihéar revient à la Thaïlande. L'opinion
dissidente que je formule donne les raisons qui l’appuient. Dans
le droit international américain les questions touchant la souverai-
neté territoriale occupent, en vertu de raisons historiques, une
place capitale. C'est pourquoi je ne pourrais, comme représentant
d'un système juridique, m'en départir.

#
+ *

La présente affaire a trait à la souveraineté d’une fraction de
territoire où se trouvent les ruines d’un temple connu sous le nom
de Préah Vihéar.

Tant le Cambodge que la Thaïlande soutiennent être, en vertu
de la stipulation initiale d’une convention, les domina terrarum
de la fraction en question. Cette stipulation est celle de l’article rer
de la convention conclue le 13 février 1904 entre la France qui
représentait alors le Cambodge soumis à un régime de protectorat,
et la Thaïlande qui était à l’occasion le Royaume de Siam. Elle
porte que la frontière entre les deux pays à l'endroit qui est er
discussion, « suit la ligne de partage des eaux entre les bassins di
Nam Sen et du Mékong d’une part, et du Nam Moun, d'autre part,
et rejoint la chaîne de Phnom Padang dont elle suit la crête vers
l'est jusqu'au Mékong ». Nulle référence n’est faite au temple de
Préah Vihéar.

C'est cette disposition du traité qui constitue le titre juridique
des Parties à la souveraineté sur la région du temple. Elle est
par conséquent le droit intertemporel applicable au cas d'espèce.
Les opérations de délimitation de la frontière prévues par l'article 3
de la convention ou le tracé de cartes géographiques n’en sont que
l'application matérielle et peuvent par conséquent être entachées
d'erreur. Prendre une décision du cas d’espèce sur des présomptions
ou des hypothèses pour trancher la question posée ne paraît pas très
conforme aux normes qui président le règlement judiciaire. Aucune
preuve concluante n’a pu établir une reconnaissance tacite de la
Thaïlande au sujet de la prétendue souveraineté du Cambodge sur
ladite région. Ce sont les faits, et des faits clairs, qui doivent entrer
en ligne de compte.

Demandeur dans cette affaire, le Cambodge allègue que la sou-
veraineté sur la région de Préah Vihéar lui revient, qu'il ne l’a
jamais abandonnée et que la Thaïlande n’a pas accompli sur elle

65
68 ARRET DU 15 VI 62 (OP. DISS. M. MORENO QUINTANA)

des actes de souveraineté qui puissent déplacer celle du Cambodge.
Il prie aussi la Cour de disposer le retrait des forces armées installées
depuis 1954 par la Thailande dans les ruines du temple. Etat
défendeur, la Thaïlande fait usage dans les conclusions de son contre-
mémoire d’une demande reconventionnelle pour que la Cour
déclare que la souveraineté sur la région de Préah Vihéar lui
appartient. A l’une et a l’autre Partie incombe alors de fournir
la preuve de son allégation.

*
* *

L'affaire revient par conséquent à interpréter ledit article premier
de la convention de 1904 selon son sens naturel et ordinaire. Pas
de problème juridique dans l’essentiel; la règle du Pacta sunt
servanda, qui est à la base du droit international, n’est pas mise
en cause par les Parties. La situation qui en résulte est bien
celle d’une frontière jusqu'à maintenant indéterminée à l'endroit
qui est en discussion. Une circonstance de fait la gouverne: le
temple de Préah Vihéar se trouve-t-il au sud de la ligne stipulée
par la convention — c’est-à-dire dans le territoire cambodgien —
ou au nord de celle-ci, ce qui le porterait sur le territoire thaïlandais?
La ligne de partage des eaux entre deux bassins fluviaux, ou divor-
tium aquarum, est l'élément géographique déterminant de l'espèce.
Une ligne de partage des eaux n’est pas une abstraction mentale;
elle découle des caractéristiques d’un sol. Et ce sera toujours une
donnée topographique — crête de montagne, faite d’un escarpement
ou élévation d’un terrain — qui formera une ligne naturelle de
partage des eaux.

Ce but de la Cour dans le cas d'espèce est parfaitement d’accord
avec la fonction essentielle de dire le droit que lui attribue l’article 38
du Statut. Interpréter un traité international constitue, selon
Particle 36, paragraphe 2 (a), une de ses fonctions spécifiques.
Elle ne signifie en aucun sens qu’en indiquant quelle est la ligne de
partage des eaux à laquelle se réfère ledit article premier, elle se
substitue à une commission de délimitation, ni — moins encore —
qu'elle trace sur le terrain une nouvelle ligne de frontière.

En agissant ainsi, la Cour répond avec exactitude à ce que lui
demandent les Parties. Sa décision tombe dans les limites de sa
compétence et non hors d’elle. Tant la Thaïlande que le Cambodge
la prient de dire que la souveraineté sur la région de Préah Vihéar
leur appartient. La Cour ne peut se refuser à accomplir la tâche ju-
diciaire qui lui revient. Elle a rappelé à une occasion «le principe
que la Cour a le devoir — dit-elle dans son arrêt sur le droit d’asile —
de répondre aux demandes des Parties telles qu’elles s'expriment
dans leurs conclusions finales, mais aussi de s'abstenir de statuer
sur des points non compris dans lesdites demandes ainsi exprimées »
(voir Recueil 1950, p. 402). Cette saine règle est et a toujours été
à la base de son labeur.

66
69 ARRÊT DU 15 VI 62 (OP. DISS. M. MORENO QUINTANA)

Une fois indiquée par la Cour la ligne de partage des eaux qui
lui paraît être la ligne exacte, il appartiendra aux Parties de déter-
miner de quelle manière cette ligne sera matérialisée sur le terrain.
Cette dernière tâche relève d’un ordre technique et non pas de
l’ordre judiciaire auquel est reliée la Cour.

6
* *

Un acte postérieur à la convention de 1904 — le protocole
annexé au nouveau traité conclu le 23 mars 1907 entre la France
et le Siam — approuva le tracé de la frontière adopté par une
Commission de délimitation le 18 janvier de cette année. Ce tracé
n'est pas indiqué cependant en détail dans les procès-verbaux de la
Commission. I] n'apparaît que sur une carte géographique que le
Cambodge présente comme annexe I de son mémoire où, à la suite
d’une décision inconnue, le temple de Préah Vihéar figure du côté
cambodgien. Ladite carte ne porte ni date ni signature d'experts
autorisés, et moins encore celle des parties contractantes du nouveau
traité. Elle est publiée par M. Barrère, éditeur géographe à Paris,
qui n’agit apparemment que pour le compte d’une des deux Com-
missions — la française et la siamoise — qui devaient relever le
tracé de la frontière. Au coin gauche du haut de la carte il est dit
que deux capitaines de l’armée coloniale française — MM. Kerler
et Oum — ont exécuté les travaux sur le terrain, c’est-à-dire deux
techniciens qui ne représentent en principe qu'une seule des Parties
en cause et auraient dû toutefois faire constater sur la carte même
le caractère de leur intervention.

En plus, les expertises réalisées d’une part et d’autre (voir str-
tout le rapport D. A. I. du 23 octobre 1961 présenté par le Cambodge
coincident dans le sens que le tracé de la frontiére que fournit cette
annexe I se sépare en grande partie de la ligne de partage des eaux.
La géographie n’est cependant pas une matiére susceptible d’inter-
prétations divergentes. Elle traduit une seule et même réalité.
D'autre part, une étude aussi détaillée qu’elle puisse être des procès-
verbaux des réunions des Commissions mixtes franco-siamoises de
délimitation qui se sont tenues de 1905 à 1907, n’aboutit pas non
plus à un résultat en ce qui concerne de quel côté de la frontière
se trouve Préah Vihéar.

Or, la souveraineté territoriale n’est pas une chose à prendre
à la légère, surtout quand l’on prétend prouver par une carte non
authentifiée la légitimité de son exercice. Comme le dit Max Huber
dans sa sentence arbitrale sur l’île de Palmas: «... ce n’est qu'avec
la plus grande prudence qu’on peut tenir compte des cartes géogra-
phiques pour trancher une question de souveraineté... Si l’arbitre
est satisfait par rapport à l'existence de faits juridiques notoires
qui contredisent les données des cartographes dont les sources
d’information ne sont pas connues, il ne peut attacher aucun poids
aux cartes géographiques, nonobstant leur nombre et l’appréciation

67
70 ARRÊT DU 15 VI 62 (OP. DISS. M. MORENO QUINTANA)

générale dont elles peuvent être entourées … une carte géographique
ne donne qu’une indication — et encore très indirecte — et, à moins
qu'elle ne soit annexée à un instrument juridique, elle n’a pas la
valeur d’un instrument de cette nature inpliquant la reconnaissance
ou l'abandon de droits » (voir N. U., Recueil des sentences arbitrales,
vol. IT, pp. 852, 853 et 854).

Dans le cas d'espèce, l'annexe I du mémoire ne constitue pas
l’annexe valable du protocole qui approuva le tracé de la frontière
cambodgienne-siamoise dans la région des Dangrek. Le fait de sa
signature était surtout une condition sine qua non de validité.
C'est ce que disposa, à sa seconde séance du 7 février 1905, la
Commission mixte de délimitation: « Dans la méthode proposée
par le commandant Bernard dès la première réunion — lit-on dans
le procès-verbal — on devait faire d’abord une reconnaissance
générale, recueillir des renseignements de divers ordres permettant
de fixer sur le terrain les points où passe la frontière, reporter enfin
sur la carte cette frontière et, en dernier lieu, si cela était nécessaire,
en discuter la valeur et y rapporter les modifications indispensables.
Dès que l’on serait tombé d’accord — continue-t-il — on aurait
arrêté définitivement la ligne frontière en faisant signer la carte
sur laquelle elle aurait été reportée par les membres des deux
Commissions » (voir annexe 12 (a) au contre-mémoire de la Thai-
lande, volume imprimé, p. 58).

*
* *

Il a été soutenu que le silence de la Thaïlande quant à la publi-
cation de la carte de l’annexe I supposait une reconnaissance de la
ligne qu’elle fixait. Mais le silence n’a de conséquence en droit
que quand une contrepartie a l'obligation de se faire écouter face
à un fait ou situation déterminés. Il aurait alors fallu démontrer
que la Thaïlande avait cette obligation à sa charge par rapport
à un acte dépourvu en soi de signification juridique. Une règle
bien connue a été d’autre part recueillie par l’article 29 du traité
de Versailles du 28 juin 19r9. Celle que, face à une divergence au
sujet d’une délimitation de frontières entre le texte d’un traité
et des cartes géographiques, c’est ce texte et non pas les cartes
qui fait foi. Ceci étant, et jusqu'à ce qu'une preuve concluante
établisse où se trouve Préah Vihéar, l’article rer de la convention
de 1904 qui fixe la ligne de partage des eaux pour limite territoriale
des pays en cause maintient aussi bien l'interprétation de la Thai-
lande que celle du Cambodge. On peut en dire autant de la clause
I du protocole annexé au traité de 1907 qui ne fait pas non plus de
référence à Préah Vihéar mais bien à la ligne de partage des eaux.

D’autres considérations faites par les Parties doivent être
appréciées par le juge international dans leur exacte portée. Il
s'agit des cartes géographiques appartenent à l'un ou à l’autre des
plaideurs, et aux croquis, photographies, récits de voyages, fiches

68
71 ARRÊT DU 15 VI 62 (OP. DISS. M. MORENO QUINTANA)

ou autres matériaux. Elles n’ont au point de vue de la preuve qu’une
valeur supplétaire dépourvue par elle-même d’effet juridique. En
particulier, les cartes accompagnées par le Cambodge et dressées
par des services officiels thaïlandais, où Préah Vihéar apparaît en
juridiction cambodgienne. Celles-ci ne paraissent nullement concluan-
tes puisqu'elles sont basées sur la carte de l’annexe I qui ne fait
ni foi, ni recueille la ligne réelle de partage des eaux. On peut re-
connaître d’une manière expresse ou tacite une situation déterminée
de droit ou de fait mais non pas des situations entachées d’une
erreur technique. Une erreur est toujours une erreur et ne peut
bonifier par sa répétition des actes postérieurs fondés sur elle. Ce
n'est qu'avec cette portée que l’on doit apprécier la question de
l'erreur dans le cas d'espèce et non pas avec celle d’un vice du
consentement dont l'existence est possible dans un acte juridique
mais non pas dans une carte géographique.

*
* *

Aucune nécessité non plus d’examiner les actes internationaux
postérieurs à ceux de 1904 et de 1907 puisqu'ils ne font aucune
référence particuliére 4 Préah Vihéar et que la Thailande ne les met
pas en cause. Tels, les traités entre la France et le Siam du 14 fé-
vrier 1925 et du 7 décembre 1937, ainsi que l’accord de réglement
du 17 novembre 1946 qui rétablit le statu quo frontalier antérieur à
la convention de Tokyo du g mai 1941 rectifiant la frontière thai-
lando-cambodgienne. En échange, les actes qui auraient été réalisés
soit par le Cambodge, soit par la Thaïlande en exercice de leur
souveraineté sur la fraction de territoire en question pourraient avoir
de l'importance face au doute que crée ce procès. Une jurisprudence
suffisamment connue détache leur valeur juridique.

Pour analyser ces actes, il serait superflu de remonter aux
origines historiques de la construction du temple de Préah Vihéar
ainsi qu’au rôle religieux que ce temple aurait rempli tant pour le
peuple siamois que pour le peuple cambodgien. La question à
décider ne se pose pas avant 1904, date de la convention qui fixa
la frontière en litige. Du côté thaïlandais il est dit que la position
élevée du temple, bâti sur un plateau, la rend peu accessible de la
plaine située au sud de cette chaîne où se trouve le Cambodge, et
en- échange beaucoup plus accessible par la voie du nord où est
placée la Thaïlande. Cette proposition paraît exacte. Elle découle
d’une réalité géographique qui favorise évidemment l’exercise de
la souveraineté territoriale du pays d'accès facile et non pas de
celui dont l’accès ne l’est pas. L'hypothèse même selon laquelle
la région de Préah Vihéar se trouve en juridiction cambodgienne
est, face à la topographie du terrain de la frontière, un véritable
contresens. Elle se heurte à la théorie des frontières naturelles à
laquelle paraît s’étre ralliée la Commission mixte de délimitation.
Néanmoins, on ne trouve pas, hors de ladite présomption, une preuve

69
72 ARRÊT DU 15 VI 62 (OP. DISS. M. MORENO QUINTANA)

suffisante pour appuyer les actes de souveraineté qui auraient été
réalisés à Préah Vihéar par une des Parties ou par l’autre.

Le Cambodge invoque l'exercice par la France des compétences
territoriales concernant la région de Préah Vihéar. Il fait référence
à des visites officielles, des tournées administratives, des expédi-
tions archéologiques, de la chasse à l'éléphant, de la prise de
photographies, de lettres envoyées, de l’entretien du temple, etc.
Mais ces manifestations sporadiques d’activité à un endroit qui
n'était pas gardé et qui consistait en des ruines, même si elles
s'étaient accomplies de la manière dépeinte par le demandeur,
n'auraient qu'une signification très relative quant à l'exercice de la
souveraineté territoriale. A son tour la Thaïlande allègue le recou-
vrement des impôts — ce qui serait réellement une manifestation
de la souveraineté — mais ne fournit qu’une preuve consistant en
des attestations de fonctionnaires faites sous serment. Pareil genre
de preuve présente le défendeur en ce qui concerne d’autres activités
réalisées par les autorités thaïlandaises. En supposant que ces
manifestations de part et d'autre se seraient produites telles quelles,
elles n’auraient pour résultat que démontrer au juge international
Vexercice d’une activité administrative concurrente qui se serait
méconnue réciproquement. Même étant connue, elle aurait été
l’objet d’oppositions sinon d’interprétations différentes. Tout ceci
donne l'impression que tant le Cambodge que la Thailande ont
vécu pendant plus d’un demi-siècle sans être particulièrement
fixés quant à leurs droits de souveraineté sur la région du temple.
Voila pourquoi l'application correcte du traité de 1904 est le but
principal que doit rechercher la Cour dans le cas d'espèce, en
localisant par une expertise adéquate la ligne de partage des eaux
entre les bassins du Nam Sen et du Mékong, d’une part, et du
Nam Moun, de l’autre.

*
* *

Ladite expertise a été fournie surtout par la Thaïlande qui, en
dépit d'être en principe l'État défendeur, en prit l'initiative dans
cette affaire. Le Cambodge intervint aussi à ladite expertise par
le contre-examen des experts et témoins de la Partie contraire.
Cette circonstance donne aux résultats de l'expertise qui a été
présentée un poids estimable pour la solution du cas d’espèce.
Quatre rapports écrits s’y réfèrent. Deux du professeur W. Scher-
merhorn agissant au nom du Centre international d’ Instruction tech-
nique pour la photogramméirie aérienne (I. T. C.) de Delft en date
des 8 septembre 1961 et II janvier 1962, et deux autres émanant
de MM. Doeringsfeld, Amuedo et Ivey (D. A. I.) (firme privée
établie à Denver, dans l’État de Colorado, aux États-Unis) les

‘23 octobre 1961 et 21 février 1962. Aux audiences orales, un inter-
rogatoire serré pratiqué par les deux Parties visa comme témoins
ou comme experts M. Suon Bonn, qui fut gouverneur de la pro-

70
73 ARRÊT DU 15 Vi 62 (OP. DISS. M. MORENO QUINTANA)

vince de Kompong Thom au Cambodge, le professeur Schermer-
horn, bien connu en Hollande et ailleurs pour ses travaux sur la
photogrammétrie aérienne, M. Ackermann, qui a une haute répu-
tation comme topographe et fait aussi partie dudit Centre de Delft,
et puis M. Verstappen, spécialiste connu en géologie, qui est membre
à son tour de ce Centre. M. Ackermann a eu surtout le mérite de
pratiquer l'opération de reconnaissance de la frontière à laquelle
le Dictionnaire de la Terminologie du droit international publié en
1960 par d’éminents juristes donne pour mission celle de « vérifier
sur les lieux que les marques de délimitation d’une frontière sont
bien aux endroits indiqués par les traités ou conventions de déli-
mitation et figurant sur les cartes annexées auxdits traités ou
conventions » (voir p. 514). C’est notre même Cour qui, dans son
arrêt sur l'affaire du détroit de Corfou, mit en relief la valeur d’une
expertise réalisée dans une procédure semblable à celle du cas
d'espèce: « La Cour ne peut manquer d’attacher un grands poids,
dit-elle, à l’avis d’experts qui ont procédé à un examen des lieux
entouré de toutes les garanties d’information exacte et d’impar-
tialité » (voir Recueil 1940, p. 21).

Profane comme l’est généralement un juge dans les matières qui
firent l’objet de l'expertise, il doit fonder une conclusion de droit
sur un labeur technique vraisemblable. En général, les opinions
exprimées par les experts et témoins de la Thaïlande impressionnent
par leur précision technique et la logique qu’elles imposent au rai-
sonnement. D’autre part, le caractére officiel dudit Centre, qui est
relié au Gouvernement hollandais, donne 4 son opinion une impar-
tialité et une autorité peut-être supérieures à celles qui peuvent
relever l’activité d’une firme privée. Mais la possibilité d’une ligne
alternative de partage des eaux dans une zone critique qui fut
délimitée à celle adoptée par le rapport du professeur Schermerhorn,
pose une question. Le travail topographique réalisé sur place par
M. Ackermann lui donne cependant réponse. La ligne véritable
était bien celle du rapport. Même si la ligne alternative avait été la
ligne exacte, elle n'aurait nullement laissé la région du temple en
territoire cambodgien. Et c’est la question de la souveraineté sur
le temple qui est posée à la Cour et nulle autre. Les eaux d’un
bassin fluvial peuvent descendre d’un promontoire comme celui
où est situé le temple, mais jamais ne peuvent le remonter. Ceci est
l'évidence même.

*k
* *

Ce qui a été dit permet d’arriver aux conclusions suivantes:

I) la question essentielle 4 résoudre par la Cour — vu qu’aucune
des deux Parties en cause n’a prouvé d’une maniére concluante
l'exercice de sa souveraineté sur la région du temple — est celle de
l'interprétation de l’article ret de la convention du 13 février 1904
entre la France et la Thailande;

71
74 ARRÊT DU 15 VI 62 (OP. DISS. M. MORENO QUINTANA)

2) cette interprétation découle de l'établissement de la ligne
de partage des eaux entre les deux bassins fluviaux qui est indiquée
comme frontière dans la région des Dangrek entre le Cambodge et la
Thaïlande;

3) la preuve technique apportée par la Thaïlande, à laquelle
a contribué largement par son contre-interrogatoire le Cambodge,
est concluante, par sa précision et son abondance, pour établir que
la ligne de partage des eaux suit le bord de la falaise du promontoire
où est situé le temple.

4) ce résultat décide Vaffaire dans le sens que la fraction de
territoire où se dresse le temple se trouve en territoire thaïlandais.

(Signé) Lucio M. MORENO QUINTANA.

72
